                Case 2:20-cr-00368-JCJ Document 58 Filed 03/25/21 Page 1 of 1



                                                                  Room No.
                                                                  Tel. No. 267-299-7419


                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 UNITED STATES OF AMERICA                       :            Date of
                                                :            Notice: March 25, 2021
                 vs.                            :
                                                :
 ANTHONY DAVID ALE SMITH                        :            Criminal No. 20-368-3
 14813-509
 5640 CEDAR AVENUE
 PHILADELPHIA, PA 19143

                TAKE NOTICE that the above-entitled case has been rescheduled for
 CRIMINAL JURY TRIAL in the United States District Court, United States Courthouse, 601
 Market Street, Philadelphia, Pennsylvania, on SEPTEMBER 13, 2021 at 9:30 a.m. before the
 Honorable J. Curtis Joyner, in Courtroom 17A – 17TH , Floor.

           ALL DEFENDANTS ARE DIRECTED TO REPORT TO THE COURTROOM
 ON THE DATE AND TIME STATED ABOVE. IF A DEFENDANT FAILS TO APPEAR AS
 DIRECTED, THE BAIL MAY BE FORFEITED AND A BENCH WARRANT ISSUED.

               If a defendant is presently in jail, the defendant or his counsel shall notify the
 undersigned in writing immediately so that the necessary procedures can be taken to have the
 defendant present in the courtroom.


 _______INTERPRETER REQUIRED
(was 4/12/21)                                       Very truly yours,


                                                     Sharon Scott, Deputy Clerk
                                                     Judge J. Curtis Joyner

                                  Notice to:
                                                     P.J. Hetznecker, Esq.,
                                                     A.R. Reinitz, AUSA
                                                     U.S. Marshal
                                                     Probation Office
                                                     Pretrial Services
                                                     Crystal Wardlaw

 Cr 4 (rev. 8/97)
